UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5033


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BUM GU KIM, a/k/a Jack,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:07-cr-00395-CCB-2)


Submitted:   February 10, 2011            Decided:   February 16, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David W. Lease, SMITH, LEASE AND GOLDSTEIN, LLC, Rockville,
Maryland, for Appellant. James Thomas Wallner, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bum Gu Kim appeals from his convictions and 120-month

sentence      imposed          after         pleading            guilty     to     one     count       of

conspiracy         to     distribute          and          possess       MDMA,     also     known      as

Ecstasy, and one count of conspiracy to launder money.                                             Kim’s

attorney      has        filed     a     brief         in        accordance       with     Anders      v.

California,        386     U.S.        738    (1967),            stating    that     there      are    no

meritorious issues for appeal but raising the issues of whether

Kim’s   guilty          plea     was     voluntary,              whether     trial       counsel      was

ineffective         by     advising          Kim       to        plead    guilty,        whether      the

district      court        properly           determined            the     quantity       of      drugs

attributable to Kim, and whether the sentence should be vacated

because the plea agreement provided that the Government would

move    for    a        third      level          of       reduction        for    acceptance          of

responsibility and it failed to do so.                                   Kim has filed a pro se

supplemental brief.               The Government elected not to file a brief.

Finding no error, we affirm.

              Kim        argues        that       his       guilty        plea    may     have      been

involuntary because, at one point during the Fed. R. Crim. P. 11

hearing,      he    stated       that        he    did      not     entirely      agree     with      the

stipulated         drug    amount.            How          the    Government       determined         the

amount was explained to Kim and he affirmed that he understood

reasonable foreseeability related to the conspiracy.                                         A guilty

plea is constitutionally valid if it “represents a voluntary and

                                                       2
intelligent choice among the alternative courses of action open

to the defendant.”           North Carolina v. Alford, 400 U.S. 25, 31

(1970).      This court evaluates a guilty plea based on the “the

totality     of    the    circumstances”    surrounding       the   guilty    plea.

United States v. Moussaoui, 591 F.3d 263, 278 (4th Cir 2010).

Kim did not move to withdraw his guilty plea and this court

therefore reviews the adequacy of the plea pursuant to Fed. R.

Crim.   P.    11   for    plain    error.      See   United    States   v.    Vonn,

535 U.S. 55, 58-59 (2002) (holding defendant who lets Rule 11

error pass without objection in the district court must satisfy

the plain-error test); United States v. Massenburg, 564 F.3d

337, 342 (4th Cir. 2009).           The court properly conducted the Rule

11 hearing and the record reveals that Kim’s plea was knowing

and voluntary.           There is no ineffective assistance of counsel

conclusively appearing on the record, thus Kim’s issue related

to ineffective assistance related to the plea is not ripe for

review.      See United States v. King, 119 F.3d 290, 295 (4th Cir.

1997) (claims of ineffective assistance of counsel generally are

not cognizable on direct appeal).

             Kim contends that the Government failed to meet its

burden of proof in establishing the amount of MDMA attributable

to   him.     We    review   the    district    court’s   calculation        of   the

quantity of drugs attributable to a defendant for sentencing

purposes for clear error.            United States v. Randall, 171 F.3d

                                        3
195, 210 (4th Cir. 1999).                Kim’s claim is without support.                      The

quantity     was         properly      based        on    seized       drugs,         telephone

intercepts        discussing       distribution           transactions,         and    ledgers

found   in    Kim’s       home     detailing        sales.       Accordingly,          Kim   has

failed to show clear error by the district court.

             Finally, the sentence need not be vacated because the

Government        did    not    move   for     a    third    level     of     reduction      for

acceptance        of     responsibility.            Although       the       plea   agreement

stated that the Government would recommend a third point, it was

not required to do so if Kim failed to admit all stipulated

facts, gave conflicting statements about the offense, or denied

involvement in the offense as charged.                          The Government was not

bound to move for the third point because Kim requested and was

granted a hearing on drug quantity after he stipulated to an

amount in the plea agreement and at the guilty plea hearing.                                  At

the quantity hearing he challenged whether he was involved with

the quantity of MDMA to which he pleaded guilty.

             Kim filed a pro se supplemental brief challenging the

decisions     the        district      court       made    at    the     quantity      hearing

regarding         wire     taps,       prosecutorial            misconduct,         and      drug

quantity, that he was improperly being held responsible for the

actions      of        others    in     the        conspiracy,         and     raising       the

Government’s failure to move for a third level of reduction for

acceptance of responsibility.                      In accordance with Anders, we

                                               4
have reviewed these issues and the record in this case and have

found no meritorious issues for appeal.           We therefore affirm

Kim’s   convictions   and   sentence.    This    court   requires     that

counsel inform Kim, in writing, of the right to petition the

Supreme Court of the United States for further review.              If Kim

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.          Counsel’s

motion must state that a copy thereof was served on Kim.                We

dispense   with   oral   argument   because     the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




                                    5